SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

759
CA 13-02094
PRESENT: SMITH, J.P., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


TEHAN’S CATALOG SHOWROOMS, INC.,
CLAIMANT-APPELLANT,

                     V                                           ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 117360.)
(APPEAL NO. 1.)


BIERSDORF & ASSOCIATES, P.A., MINNEAPOLIS, MINNESOTA (DAN BIERSDORF OF
COUNSEL), FOR CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a decision of the Court of Claims (Christopher J.
McCarthy, J.), entered September 6, 2012. The decision determined
that claimant is entitled to an award of damages.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Pecora v Lawrence, 28 AD3d 1136, 1137).




Entered:   June 20, 2014                        Frances E. Cafarell
                                                Clerk of the Court